DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rapps et al. (US 5446332) in view of Sun (US 2015/0008796) and Matsumoto et al. (US 2011/0221304).
With respect to claim 16, Rapps et al. discloses an acoustic transducer (Fig 4b, 6c, 7b), comprising: a functional group encompassing a diaphragm cup (items 1 and 3) and at least one electroacoustic transducer element (items 2 and 4 (there are two items labelled as item 4, a part of the housing and a piezoelectric oscillator – see column 3, lines 30-38 and column 3, lines  52-62, respectively)); wherein: the diaphragm cup includes a vibration-capable diaphragm (item 3) and a wall (item 1), the transducer element is adapted at least one of to excite the vibration-capable diaphragm to vibrate and to convert vibrations of the diaphragm into an electrical signal (column 3, line 63 to column 4, line 13), the diaphragm cup includes a plastic material (column 4, lines 46-55), the transducer element is integrated into the vibration-capable diaphragm (Fig 4b, 6c, 7b), wherein the transducer element includes a first surface and a second surface located opposite from the first surface (Fig 4b, 6c, 7b), and wherein the transducer element is integrated into the vibration-capable diaphragm so that the second surface is exposed toward an interior of the diaphragm cup (Fig 4b, 6c, 7b).
Rapps et al. does not disclose a housing separate from the diaphragm cup; that the housing has a plug housing; that the transducer element includes an electrically active polymer; that the vibration-capable diaphragm includes at least one of regions having a reduced thickness, and regions having an elevated thickness, wherein a vibration behavior and a resonant frequency of the acoustic transducer are determined by a geometric conformation of the regions
Sun teaches a piezoelectric acoustic transducer that includes a housing separate (items 1310, 1330, 1900) from the diaphragm cup (item 1320) and that the housing has a plug housing (Fig 3, item 1100), and that the transducer element includes an electrically active polymer (Paragraph 4).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the housing and polymer transducer of Sun with the piezoelectric acoustic transducer of Rapps et al. for the benefits of providing improved protection for the transducer in the diaphragm cup (Fig 3 of Sun) and for the benefit of using readily-available piezoelectric materials (Paragraph 4 of Sun).
Matsumoto et al. teaches a piezoelectric acoustic transducer in which the vibration-capable diaphragm includes at least one of regions having a reduced thickness, and regions having an elevated thickness, wherein a vibration behavior and a resonant frequency of the acoustic transducer are determined by a geometric conformation of the regions (Fig 3; Abstract).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the diaphragm having differing thicknesses of Matsumoto et al. with the piezoelectric acoustic transducer of Rapps et al. for the benefit of suppressing variations in resonant frequency (column 10 of Matsumoto).
With respect to claim 17, the combination of Rapps et al., Sun, and Matsumoto et al  discloses the acoustic transducer as recited in claim 16. Rapps et al. discloses that the transducer element has a disk-shaped body (item 2).
With respect to claim 18, the combination of Rapps et al., Sun, and Matsumoto et al  discloses the acoustic transducer as recited in claim 16. Rapps et al. discloses that the transducer element has a substantially disk-shaped body (item 2).
With respect to claim 19, the combination of Rapps et al. and Sun discloses the acoustic transducer as recited in claim 16. Sun discloses that least one electrical conductor (item 1700), wherein the transducer element is contacted by the at least one electrical conductor (Fig 3).
With respect to claim 20, the combination of Rapps et al. and Sun discloses the acoustic transducer as recited in claim 16. Rapps et al. discloses that at least one further transducer (item 4) element is integrated into the vibration-capable diaphragm (Fig 4b, 6c, 7b).
With respect to claim 22, the combination of Rapps et al. and Sun discloses the acoustic transducer as recited in claim 16. Sun discloses that the housing and the functional group are embodied in one piece (Fig 3).
With respect to claim 23, the combination of Rapps et al. and Sun discloses the acoustic transducer as recited in claim 16. Sun discloses that the transducer element includes one of a prefabricated polymer film (Fig 3, paragraph 4) and a pre-shaped component encompassing a polymer fiber material.
With respect to claim 24, the combination of Rapps et al. and Sun discloses the acoustic transducer as recited in claim 16. The language “wherein the transducer element is generated by one of silkscreen printing, spin coating, and a casting process” is product-by-process language that does not further limit the structural features of the apparatus claim. It has been held that where a claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable, even if the prior product was made by a different process (In r Thorpe, 227 USPQ 964).
With respect to claim 30, Rapps et al. discloses an ultrasonic sensor, comprising: an acoustic transducer (Fig 4b, 6c, 7b), comprising: a functional group encompassing a diaphragm cup (items 1 and 3) and at least one electroacoustic transducer element (items 2 and 4); wherein: the diaphragm cup includes a vibration-capable diaphragm (item 3) and a wall (item 1), the transducer element (items 2 and 4) is adapted at least one of to excite the vibration-capable diaphragm to vibrate and to convert vibrations of the diaphragm into an electrical signal (column 3, line 63 to column 4, line 13), the diaphragm cup includes a plastic material (column 4, lines 46-55), the transducer element is integrated into the vibration-capable diaphragm (Fig 4b, 6c, 7b), wherein the transducer element includes a first surface and a second surface located opposite from the first surface (Fig 4b, 6c, 7b), and wherein the transducer element is integrated into the vibration-capable diaphragm so that the second surface is exposed toward an interior of the diaphragm cup (Fig 4b, 6c, 7b).
Rapps et al. does not disclose a housing separate from the diaphragm cup; that the housing has a plug housing; that the transducer element includes an electrically active polymer; that the vibration-capable diaphragm includes at least one of regions having a reduced thickness, and regions having an elevated thickness, wherein a vibration behavior and a resonant frequency of the acoustic transducer are determined by a geometric conformation of the regions
Sun teaches a piezoelectric acoustic transducer that includes a housing separate (items 1310, 1330, 1900) from the diaphragm cup (item 1320) and that the housing has a plug housing (Fig 3, item 1100), and that the transducer element includes an electrically active polymer (Paragraph 4).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the housing and polymer transducer of Sun with the piezoelectric acoustic transducer of Rapps et al. for the benefits of providing improved protection for the transducer in the diaphragm cup (Fig 3 of Sun) and for the benefit of using readily-available piezoelectric materials (Paragraph 4 of Sun).
Matsumoto et al. teaches a piezoelectric acoustic transducer in which the vibration-capable diaphragm includes at least one of regions having a reduced thickness, and regions having an elevated thickness, wherein a vibration behavior and a resonant frequency of the acoustic transducer are determined by a geometric conformation of the regions (Fig 3; Abstract).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the diaphragm having differing thicknesses of Matsumoto et al. with the piezoelectric acoustic transducer of Rapps et al. for the benefit of suppressing variations in resonant frequency (column 10 of Matsumoto).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein each of the transducer elements is disk-shaped, having a first surface and a second surface located oppositely from the first, and an encircling lateral surface, and each of the transducer elements is disposed with its surfaces parallel to one another with reference to a longitudinal axis of the diaphragm cup, wherein the first transducer element is integrated into the diaphragm so that a second surface is exposed toward an interior of the diaphragm cup, wherein the first transducer element is integrated into the diaphragm so that both the first surface and the lateral surface of the transducer element are completely surrounded by the plastic material of the diaphragm, so that the second surface terminates flush with the diaphragm, wherein the first transducer element is integrated into the diaphragm so that a second surface is exposed toward an interior of the diaphragm cup, and wherein the second transducer element is integrated into the diaphragm so that the transducer element is completely surrounded by the plastic material of the diaphragm, so that none of the surfaces is exposed” in combination with the remaining elements of claim 21.
Response to Arguments
Applicant’s arguments with respect to claims 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837